UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6176



CARLOS E. GONZALEZ,

                                           Petitioner - Appellant,

          versus


JON E. OZMINT; HENRY D. MCMASTER, Attorney
General for South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-04-2420-2-13)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos E. Gonzalez, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Carlos E. Gonzalez, a South Carolina prisoner, seeks to

appeal the district court’s order adopting the recommendation of

the magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists     would   find   both   that   his   constitutional    claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently    reviewed    the   record    and   conclude   that

Gonzalez has not made the requisite showing.            Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED


                                    - 2 -